Citation Nr: 0406879	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of head 
and neck injuries, for the purposes of accrued benefits. 

2.  Entitlement to service connection for residuals of a left 
shoulder injury, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1955 to March 1959.  
He died in March 2000.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
VARO in Cleveland, Ohio.

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant should further action be required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, and to provide notice to the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board finds that, in this case, the requirements 
of the VCAA and its implementing regulations have not been 
met.  The appellant was provided with a communication 
regarding the VCAA in January 2002.  However, a general 
letter addressing the provisions of the VCAA is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the appellant needs 
to provide.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

In order to comply with what is required under the Charles 
case and Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
case is remanded for the following:

The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  The 
appellant should be provided a letter 
notifying of her of the provisions of the 
VCAA and the impact on her claim.  The 
letter should contain a statement 
disclosing the type of evidence that 
would be essential to the success of her 
claim, as well as a statement as to which 
portion of the evidence, if any, is to be 
provided by her and her representative, 
and which, if any, VA will attempt to 
obtain for her.  An appropriate period of 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with due process considerations.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




